UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7945



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MYRNA JOSEPHINE HOLT WILSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:06-cv-00605; 7:98-00091-sgw)


Submitted:   February 22, 2007             Decided:   March 5, 2007



Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Myrna Josephine Holt Wilson, Appellant Pro Se. Sharon Burnham,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Myrna Josephine Holt Wilson seeks to appeal the district

court’s order construing her motion for relief of sentence as a

motion    filed    pursuant   to   28    U.S.C.   §   2255    (2000),   and   then

dismissing    it    for    lack    of    jurisdiction    as    an   unauthorized

successive motion.        An appeal may not be taken from the final order

in a habeas corpus proceeding unless a circuit justice or judge

issues a certificate of appealability.                28 U.S.C. § 2253(c)(1)

(2000).    When, as here, a district court dismisses a § 2255 motion

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”                   Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)).              We have independently reviewed the

record and conclude that Wilson has not made the requisite showing.

See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

            Finally, in accordance with United States v. Winestock,

340 F.3d 200, 208 (4th Cir. 2003), we construe Wilson’s notice of

appeal and informal brief as a motion for authorization under 28

U.S.C. § 2244 (2000), to file a successive habeas corpus motion.

To obtain permission to bring a second or successive § 2255 motion,


                                        - 2 -
a movant must show that her claim:          (1) “relies on a new rule of

constitutional law, made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable” or (2)

relies   on    newly   discovered   facts   that   tend   to   establish   the

movant’s innocence.      28 U.S.C. § 2244.    We conclude that Wilson has

not satisfied either standard.

              Accordingly, we deny Wilson’s implicit application for

leave to file a successive § 2255 motion, deny a certificate of

appealability, and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED




                                    - 3 -